NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KAFI YASIN-YUSEF, AKA Badale, AKA                No.   18-70704
Keyse Mohamed Bedel,
                                                 Agency No. A209-164-448
                Petitioner,

 v.                                              MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Kafi Yasin-Yusef, a native and citizen of Somalia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Yasin-Yusef’s implausible testimony regarding his Hungarian travel

documents and inconsistences between his testimony and documentary evidence as

to whether he had ever traveled to Hungary. See id. at 1048 (adverse credibility

determination reasonable under “the totality of circumstances”); see also Wang v.

Sessions, 861 F.3d 1003, 1008 (9th Cir. 2017) (IJ may consider all relevant factors,

including “the inherent plausibility” of the petitioner’s account) (citation omitted)).

Yasin-Yusef’s explanations do not compel a contrary conclusion. See Lata v. INS,

204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible testimony,

in this case, Yasin-Yusef’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Yasin-Yusef’s CAT claim also fails because it is based on the same evidence

the agency found not credible, and the record does not otherwise compel a finding

that it is more likely than not that Yasin-Yusef would be tortured if returned to

Somalia. See Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir. 2006).

      We reject as moot Yasin-Yusef’s request for a custody redetermination


                                           2                                    18-70704
hearing. Yasin-Yusef’s requests for a stay of removal and appointment of counsel

were addressed in the court’s July 19, 2018 order (Docket Entry No. 11).

      PETITION FOR REVIEW DENIED.




                                        3                                  18-70704